DETAILED ACTION
This office action is a response to the amendment filed 11/23/2022.

Response to Amendments
The Amendments filed on 11/23/2022 have been fully considered and addressed below.

Status of the claims
claims 1-14 are pending
Claims 3, 5, 10 and 12 are amended
Claims 1-14 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 recites the phrase “starting a window at a symbol “; it is not clear what type or window is being referred to; the expression “at a symbol” is ambiguous, i.e. is reference made to a particular position of the symbol or to any random location? The statement “physical uplink shared channel (PUSCH) is transmitted in the MsgA” is confusing; transmitting a channel in a message makes no sense; normally it is messages that are transmitted in a channel, not the other way around. Similarly, the statement “physical uplink shared channel (PUSCH) is transmitted … with a physical random access channel (PRACH)” makes no sense; what does transmitting a channel with a channel? In a similar observation, the PDCCH of the MsgB, (i.e. the channel of the message) does not have a clear meaning. The office respectfully requests the applicant to amend the instant claims in order to clarify the claimed invention.

Claims 1, 2, 4, 5, 8, 9, 11 and 12 recite the phrase “receiving a physical downlink control channel (PDCCH)” As stated, the meaning of the phrase is unclear, since a “control channel” is a means for transmitting and receiving messages and itself cannot be transmitted or received. The office respectfully requests the applicant to amend the instant claims in order to clarify the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 11240850 in view of Zhang et al. (US 2020/0229238 A1). The claims are not patentably distinct from each other as described below.

This Application No. 17/171,105
US Patent No.: 11240850 B2
Claim 1: A method performed by a terminal of a 2-step random access procedure in a wireless communication system, (Line 1-2) 
the method comprising: transmitting a message A (MsgA) for the 2-step random access procedure; (Line 2-3)
starting a window at a symbol for receiving a physical downlink control channel (PDCCH) of a message B (MsgB), (Line 4-5)

wherein the symbol is identified based on whether a physical uplink shared channel (PUSCH) is transmitted in the MsgA with a physical random access channel (PRACH); (Line 5-7)





and detecting downlink control information on the PDCCH of the MsgB during the window. (Line 8-9)
Claim 1: A method performed by a terminal in a wireless communication system, (Line 1-2)

Claim 1: transmitting, to a base station, a preamble for the MSG A on a physical random access channel (PRACH); (Line 5-6)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)
Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)



US Patent No.: 11240850 B2’s claim 1 and 3 as stated in the table above fail to disclose detecting downlink control information on the PDCCH of the MsgB during the window.
However, Zhang explicitly teaches detecting downlink control information on the PDCCH of the MsgB during the window (Fig. 3. Para. [0102]-Zhang discloses a PDCCH may carry DCI messages associated with multiple users, and each UE 115 may decode the DCI messages (e.g., DCI messages that are intended for each UE 115, respectively)).
	US Patent No.: 11240850 B2 and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the US Patent No.: 11240850 B2 to incorporate the teachings of Zhang on detecting downlink control information on the PDCCH of the MsgB during the window, with a motivation to retrieve downlink control information from the PDCCH, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication
devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

The further limitations of claim 1’s dependent claims are similar as indicated below:  
This Application No. 17/171,105
US Patent No.: 11240850 B2
Claim 2: The method of claim 1,
wherein, in case that the PUSCH is transmitted in the MsgA with the PRACH, (Line 1-2)



the symbol corresponds to an earliest resource for receiving the PDCCH (Line 2-3)


after a last symbol of a PUSCH occasion for the PUSCH. (Line 3)

Claim 3: (Currently Amended) The method of claim 1, wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH, the symbol is identified based on whether a PUSCH occasion for the PUSCH corresponding to the PRACH is valid. (Line 2-3)













Claim 4: The method of claim 3,
wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is valid, (Line 1-2)




the symbol corresponds to an earliest resource for receiving the PDCCH (Line 2-3)


after a last symbol of the PUSCH occasion for the PUSCH. (Line 4)

Claim 5: (Currently Amended) The method of claim 3, wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is not valid, the symbol corresponds to an earliest resource for receiving the PDCCH after a last symbol of a PRACH occasion for the PRACH.
Claim 1: transmitting, to a base station, a preamble for the MSG A on a physical random access channel (PRACH); Line (5-6)
Claim 1: transmitting, to the base station, the MAC PDU for the MSG A on a physical uplink shared channel (PUSCH); Line (7-8)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)
Claim 1: which is at least one symbol after a last symbol of the PUSCH. Line (15-16)

Claim 4: in case that a medium access control (MAC) protocol data unit (PDU) for the MSG A is not received on a physical uplink shared channel (PUSCH); and receiving, from the terminal, a MAC PDU as a response to the MSG B, wherein the received MAC PDU is identified based on a buffer of the terminal, wherein a window for the MSG B starts at a first physical downlink control channel (PDCCH) monitoring occasion which is at least one symbol after a last symbol of the PUSCH. Line (7-16)
Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)

Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)
Claim 1: which is at least one symbol after a last symbol of the PUSCH. Line (15-16)

Claim 4: in case that a medium access control (MAC) protocol data unit (PDU) for the MSG A is not received on a physical uplink shared channel (PUSCH); and receiving, from the terminal, a MAC PDU as a response to the MSG B, wherein the received MAC PDU is identified based on a buffer of the terminal, wherein a window for the MSG B starts at a first physical downlink control channel (PDCCH) monitoring occasion which is at least one symbol after a last symbol of the PUSCH. Line (7-16)
Claims 2 - 5 contain the same limitations as US Patent No.: 11240850 B2 claims 1, 3 and 4, as shown above.  Therefore, given that claims 2 - 5 depend from claim 1 of this Application No. 17/171,105 and are not patentably distinct from claims 1 and 3 of the US Patent No.: 11240850 B2, claims 2 – 5 are rejected for the same reasons set forth in the rejection of the independent claim 1 above.


Regarding claim 6, US Patent No.: 11240850 B2’s claim 1, 3 and 4 as stated in the tables above fail to disclose further comprising: receiving a control message including information on a search space for a random access procedure.
However, Zhang explicitly teaches further comprising: receiving a control message including information on a search space for a random access procedure (Figs. 3-5. Para. [0102]-Zhang discloses a set of CCE locations can be specified for DCI associated with a specific UE 115. CCEs may be grouped (e.g., in groups of 1, 2, 4 and 8 CCEs), and a set of CCE locations in which the user equipment may find relevant DCI may be specified. These CCEs may be known as a search space. The search space can be partitioned into two regions: a common CCE region or search space and a VE-specific (dedicated) CCE region or search space. The common CCE region is monitored by all UEs served by a base station 105.).
	US Patent No.: 11240850 B2 and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the US Patent No.: 11240850 B2 to incorporate the teachings of Zhang on further comprising: receiving a control message including information on a search space for a random access procedure, with a motivation to narrow the terminal’s search focus to increase the probability of finding downlink control information, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

Regarding claim 7, US Patent No.: 11240850 B2’s claim 1, 3 and 4 as stated in the tables above fail to disclose wherein the downlink control information on the PDCCH is detected in the search space based on the information.
However, Zhang explicitly teaches wherein the downlink control information on the PDCCH is detected in the search space based on the information (Figs. 3-5. Para. [0102]-Zhang discloses a UE 115 may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected).
	US Patent No.: 11240850 B2 and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the US Patent No.: 11240850 B2 to incorporate the teachings of Zhang wherein the downlink control information on the PDCCH is detected in the search space based on the information, with a motivation to retrieve the downlink control information, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).


Claims 8 - 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of US Patent No.: 11240850 B2 in view of Zhang et al. (US 2020/0229238 A1). The claims are not patentably distinct from each other as described below. 
This is a provisional nonstatutory double patenting rejection.

This Application No. 17/171,105
US Patent No.: 11240850 B2
Claim 8: A terminal of a 2-step random access procedure in a wireless communication system, (Line 1-2) the terminal comprising: a transceiver; and at least one processor (Line 1-4) 
configured to: transmit, via the transceiver, a message A (MsgA) for the 2-step random access procedure, (Line 4-6)
start a window at a symbol for receiving a physical downlink control channel (PDCCH) of a message B (MsgB), (Line 7-8)

wherein the symbol is identified based on whether a physical uplink shared channel (PUSCH) is transmitted in the MsgA with a physical random access channel (PRACH), (Line 7-10)





and detect downlink control information on the PDCCH of the MsgB during the window. (Line 11-12)
Claim 1: A method performed by a terminal in a wireless communication system, (Line 1-2)

Claim 1: transmitting, to a base station, a preamble for the MSG A on a physical random access channel (PRACH); (Line 5-6)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)

Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)



US Patent No.: 11240850 B2’s claim 1 and 3 as stated in the table above fail to disclose and detect downlink control information on the PDCCH of the MsgB during the window.
However, Zhang explicitly teaches and detect downlink control information on the PDCCH of the MsgB during the window (Fig. 3. Para. [0102]-Zhang discloses a PDCCH may carry DCI messages associated with multiple users, and each UE 115 may decode the DCI messages (e.g., DCI messages that are intended for each UE 115, respectively)).
	US Patent No.: 11240850 B2 and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the US Patent No.: 11240850 B2 to incorporate the teachings of Zhang and detect downlink control information on the PDCCH of the MsgB during the window, with a motivation to retrieve downlink control information from the PDCCH, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication
devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

The further limitations of claim 8’s dependent claims are similar as indicated below:  
This Application No. 17/171,105
US Patent No.: 11240850 B2
Claim 9: The terminal of claim 8,
wherein, in case that the PUSCH is transmitted in the MsgA with the PRACH, (Line 1-2)



the symbol corresponds to an earliest resource for receiving the PDCCH (Line 2-3)


after a last symbol of a PUSCH occasion for the PUSCH. (Line 3)

Claim 10: (Currently Amended) The terminal of claim 8, wherein, in case that only the PRACH is transmitted in the MsgA without the PUSCH, the symbol is identified based on whether a PUSCH occasion for the PUSCH corresponding to the PRACH is valid. (Line 1-4)













Claim 11: The terminal of claim 10,
wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is valid, (Line 1-2)




the symbol corresponds to an earliest resource for receiving the PDCCH (Line 2-3)


after a last symbol of the PUSCH occasion for the PUSCH. (Line 3-4)

Claim 12: (Currently Amended) The terminal of claim 10, wherein, in case that the PUSCH occasion for the PUSCH corresponding to the PRACH is not valid, the symbol corresponds to an earliest resource for receiving the PDCCH after a last symbol of a PRACH occasion for the PRACH.
Claim 1: transmitting, to a base station, a preamble for the MSG A on a physical random access channel (PRACH); Line (5-6)
Claim 1: transmitting, to the base station, the MAC PDU for the MSG A on a physical uplink shared channel (PUSCH); Line (7-8)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)
Claim 1: which is at least one symbol after a last symbol of the PUSCH. Line (15-16)

Claim 4: in case that a medium access control (MAC) protocol data unit (PDU) for the MSG A is not received on a physical uplink shared channel (PUSCH); and receiving, from the terminal, a MAC PDU as a response to the MSG B, wherein the received MAC PDU is identified based on a buffer of the terminal, wherein a window for the MSG B starts at a first physical downlink control channel (PDCCH) monitoring occasion which is at least one symbol after a last symbol of the PUSCH. Line (7-16)
Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)

Claim 3: further comprising receiving, from the base station, information configuring a resource for the PUSCH, wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols. Line (1-9)
Claim 1: wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, Line (13-15)
Claim 1: which is at least one symbol after a last symbol of the PUSCH. Line (15-16)

Claim 4: in case that a medium access control (MAC) protocol data unit (PDU) for the MSG A is not received on a physical uplink shared channel (PUSCH); and receiving, from the terminal, a MAC PDU as a response to the MSG B, wherein the received MAC PDU is identified based on a buffer of the terminal, wherein a window for the MSG B starts at a first physical downlink control channel (PDCCH) monitoring occasion which is at least one symbol after a last symbol of the PUSCH. Line (7-16)
Claims 9 - 12 contain the same limitations as US Patent No.: 11240850 B2 claims 1, 3 and 4, as shown above.  Therefore, given that claims 9 - 12 depend from claim 8 of this Application No. 17/171,105 and are not patentably distinct from claims 1, 3 and 4 of the US Patent No.: 11240850 B2, claims 9 – 12 are rejected for the same reasons set forth in the rejection of the independent claim 8 above.


Regarding claim 13, US Patent No.: 11240850 B2’s claim 1, 3 and 4 as stated in the tables above fail to disclose wherein the at least one processor is further configured to: receive, via the transceiver, a control message including information on a search space for a random access procedure.
However, Zhang explicitly teaches wherein the at least one processor is further configured to: receive, via the transceiver, a control message including information on a search space for a random access procedure (Figs. 3-5. Para. [0102]-Zhang discloses a set of CCE locations can be specified for DCI associated with a specific UE 115. CCEs may be grouped (e.g., in groups of 1, 2, 4 and 8 CCEs), and a set of CCE locations in which the user equipment may find relevant DCI may be specified. These CCEs may be known as a search space. The search space can be partitioned into two regions: a common CCE region or search space and a VE-specific (dedicated) CCE region or search space. The common CCE region is monitored by all UEs served by a base station 105.).
	US Patent No.: 11240850 B2 and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the US Patent No.: 11240850 B2 to incorporate the teachings of Zhang wherein the at least one processor is further configured to: receive, via the transceiver, a control message including information on a search space for a random access procedure, with a motivation to narrow the terminal’s search focus to increase the probability of finding downlink control information, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

Regarding claim 14, US Patent No.: 11240850 B2’s claim 1, 3 and 4 as stated in the tables above fail to disclose wherein the downlink control information on the PDCCH is detected in the search space based on the information.
However, Zhang explicitly teaches wherein the downlink control information on the PDCCH is detected in the search space based on the information (Figs. 3-5. Para. [0102]-Zhang discloses a UE 115 may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected).
	US Patent No.: 11240850 B2 and Zhang are both considered to be analogous to the claimed invention because they are in the same field of wireless communication systems dealing with random access procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the US Patent No.: 11240850 B2 to incorporate the teachings of Zhang wherein the downlink control information on the PDCCH is detected in the search space based on the information, with a motivation to retrieve the downlink control information, and achieve a wireless multiple-access communications system may include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices, which may be otherwise known as user equipment (UE). (Zhang, Para. [0003]).

Response to Arguments: Double Patenting 
Applicant's Arguments/Remarks have been fully considered and addressed below. Applicant's arguments are not persuasive.
Regarding claim 1, Applicant argues that “…the checking of whether a PUSCH is transmitted in the MsgA with a PRACH is as key feature of claimed invention…” However, the instant claim merely state a condition for identifying the symbol, as evident in claim 1, “…wherein the symbol is identified based on whether a physical uplink shared channel (PUSCH) is transmitted in the MsgA with a physical random access channel (PRACH)…” 
Applicant argues that the statement, “receiving, from the base station, information configuring a resource for the PUSCH” is not relevant to the claimed invention. However, in US Patent No.: 11240850 B2, the quoted statement affirms the validity of a PUSCH occasion for the PUSCH, which is a basis for identifying the “symbol” for receiving PDCCH.
Applicant argues that the step of “receiving” of claim 3 of the US Patent No.: 11240850 B2 occurs before the Msg A is transmitted. However: US Patent No.: 11240850 B2 does not explicitly state the order; also, the claim 3 of US Patent No.: 11240850 B2 includes the phrase “at least one of”; and in addition, US Patent No.: 11240850 B2 includes a disclosure statement in Col. 37, Line [8-14].
Therefore, claims 1 and 3 of US Patent No.: 11240850 B2 teaches wherein the symbol is identified based on whether a physical uplink shared channel {PUSCH) is transmitted in the MsgA with a physical random access channel {PRACH).

Regarding claim 8, the above argument applies because claim 8 recites features similar to claim 1. 

Regarding claim 3, Applicant argues that “receiving, from the base station, information configuring a resource for the PUSCH,” as stated in US Patent No.: 11240850 B2, is not relevant to the claimed invention. However, the quoted statement accounts for the corresponding validity of a PUSCH occasion, as required in the instant claim for the identification of the symbol.
Applicant argues that the step of “receiving” of claim 3 of the US Patent No.: 11240850 B2 occurs before the Msg A is transmitted. However: US Patent No.: 11240850 B2 does not explicitly state the order; also, the claim 3 of US Patent No.: 11240850 B2 includes the phrase “at least one of”; and in addition, US Patent No.: 11240850 B2 includes a disclosure statement in Col. 37, Line [8-14].
Therefore, claim 3 of the US Patent No.: 11240850 B2 accounts for the validity of a PUSCH occasion for the PUSCH, which is a requirement (as stated in the instant claim) for identifying the symbol for receiving a physical downlink control channel (PDCCH) of a message B (MsgB) in case that only the PRACH is transmitted in the MsgA without the PUSCH.

Regarding claim 10, the above argument applies because claim 10 recites features similar to claim 3.

Regarding claims 2 and 4, claims 2 - 4 contain the same limitations as US Patent No.: 11240850 B2 claims 1 and 3, as shown above.  Therefore, given that claims 2 - 4 depend from claim 1 of this Application No. 17/171,105 and are not patentably distinct from claims 1 and 3 of the US Patent No.: 11240850 B2, claims 2 – 4 are rejected for the same reasons set forth in the rejection of the independent claim 1 above.

Regarding claims 9 and 11, claims 9 - 11 contain the same limitations as US Patent No.: 11240850 B2 claims 1 and 3, as shown above.  Therefore, given that claims 9 - 11 depend from claim 8 of this Application No. 17/171,105 and are not patentably distinct from claims 1 and 3 of the US Patent No.: 11240850 B2, claims 9 – 11 are rejected for the same reasons set forth in the rejection of the independent claim 8 above. 


Response to Arguments: Claim Rejections - 35 USC § 102
Applicant’s Statement of Common Ownership has been acknowledged. The ground for Claim Rejections - 35 USC § 102 no longer replies on US 2020/0107372 A1 for any teaching or matter specifically challenged in the argument. However, Applicant is advised to consider the reference for potential double patenting.


Response to Arguments: Claim Rejections – 35 USC § 103
Applicant's arguments have been considered but are moot because the current ground of rejection does not rely on Chen et al. (US 2020/0146069 A1) and Golitschek Edler von Elbwart et al. (US 2020/0008240 A1) since there is sufficient evidence for a provisional nonstatutory double patenting rejection, as stated below. The Applicant is, hence, advised to consider the references as potential prior art reference.


Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
 (a)	Agiwal et al. (US 20210251014 A1)- A communication method and system for converging a fifth generation (5G) communication system for supporting higher data rates beyond a fourth generation (4G) system with a technology for Internet of things (IoT) are provided. The communication method and system may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. A method for performing a random access procedure in a wireless communication system is provided............... Fig. 1-4. Abstract.
(b)	Stanczak et al. (US 20220279398 A1)- An apparatus including at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: prior to a radio link failure between a serving cell and a terminal, proactively provide an indication indicating at least one resource to perform at least one random access procedure with a neighbouring cell to a terminal............... Fig. 1-5. Abstract.
(c)	Farag et al. (US 20220070941 A1)- Fallback aspects associated with the power ramping procedure are addressed. More specifically, a set of control mechanisms allows for a gNB to adjust thresholds for controlling the UE transfer from a 2-step RACH procedure to a 4-step RACH procedure while still maintaining a proper setting for transmit power during this transition. The mechanism will allow for a UE to have a smooth transition to the 4-stepprocedure instead of having to start the power ramping from scratch when transferring to the fall-back routine............... Fig. 1-5. Abstract.
(d)	Yamamoto et al. (US 20220191945 A1)- Provided is a terminal that makes it possible to improve the efficiency of random access processing. A control unit (209) in the terminal (200) uses channel quality as a basis to select either a first method for transmitting a random access signal including a preamble section and a data section or a second method for transmitting a random access signal that includes a preamble section and that does not include a data section. A transmission unit (217) transmits a random access signal on the basis of the selected method............... Fig. 1-5. Abstract.
(e)	Moon et al. (US 20180220345 A1)- The present disclosure relates to a communication method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT). The present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart ear, connected car, health care, digital education, smart retail, security and safety services. This disclosure also relates to a cell reselection operation. A method of a terminal in a wireless communication system may include receiving a first scheduling information for a first frequency band from a base station, switching a bandwidth to the first frequency band according to the first scheduling information, starting a timer for the first frequency band, and switching the bandwidth to a second frequency band when the timer expires............... Fig. 1-5. Abstract.
(f)	Hsin-His Tsai (US 20180270869 A1)- Method and apparatus for a backoff mechanism applied for a random access procedure for a user equipment (UE) (e.g. mobile phone) in a wireless communication system are disclosed herein. The UE applies different backoff times for random access procedures based on different factors applicable to the UE. The UE may adjust the backoff time by an offset or a weighted value, and may derive an adjusted backoff time based on different backoff parameter values............... Fig. 1-5. Abstract.
(g)	Bergstrom et al. (US 20200029385 A1)- A wireless communications device, operating according to a DRX configuration and configured to receive two-step grants for uplink transmissions, determines whether the device has received a first trigger of a two-step grant. The device enters a state in which the device listens on a physical downlink control channel for messages from the network, in response to determining that the device has received the first trigger, without necessarily receiving the second trigger............... Fig. 1-5. Abstract.
 (h)	Cirik et al. (US 20200045745 A1)- Uplink and downlink synchronization procedures are described for wireless communications. A base station may send a reconfiguration message to a wireless device before a random access procedure. The reconfiguration message may set an active uplink index and an active downlink index to the same value............... Fig. 1-5. Abstract.
(i)	Xiong et al. (US 20200245373 A1)- Embodiments of the present disclosure describe methods, apparatuses, storage media, and systems for generation, transmission, and reception of a message A (MsgA) with respect to a two-step random access channel (RACH) procedure in new radio (NR) networks and/or communications. Various embodiments describe how to generate the MsgA that includes a physical random access channel (PRACH) occasion and a MsgA physical uplink shared channel (PUSCH) resource. Certain association, rules, and/or correlation may apply herein. Further, corresponding demodulation reference signal (DMRS) sequence generation is illustrated in accordance with various embodiments. Other embodiments may be described and claimed............... Fig. 1-5. Abstract.
(j)	YANG et al. (US 20210329704 A1)- In the transmission of message A corresponding to a 2-step random access process or message 1 corresponding to a 4-step random access process, a method and a device for transmitting/receiving a signal in a wireless communication system, according to one embodiment of the present invention, use an option in which an RO for a PRACH transmission for each message is set differently, or an option in which an RO for a PRACH transmission for each message is shared and PI is set differently............... Fig. 1-5. Abstract.
(k)	Zhang et al. (US 20220086765 A1)- Systems, apparatuses, methods, and computer-readable media are provided for power control aspects for MsgA physical uplink shared channel (PUSCH). The approach includes determining a transmission power for a PUSCH associated with a physical random access channel (PRACH) in a 2-step random access channel (RACH) mode, where the transmission power for the PUSCH is determined based on a transmission power of the associated PRACH and a power offset. The approach further includes ramping up a transmission power of the PRACH and PUSCH until a maximum transmission power is reached............... Fig. 1-5. Abstract.
(l)	Lin et al. (US 20220086913 A1)- Methods, a base station, and a terminal device for two-step random access procedure are disclosed. The base station transmits a signalling message indicating a waveform of a physical uplink shared channel (PUSCH) without including a waveform of a preamble which is to be used for message A in two-step random access procedure, through an air interface. The base station receives the message A using the waveform of the PUSCH through the air interface in two-step random access procedure............... Fig. 1-5. Abstract.
(m)	Freda et al. (US 20190320467 A1)- A wireless transmit/receive unit (WTRU) may initiate a random access. The WTRU may determine whether to select a first random access channel (RACH) procedure or a second RACH procedure for the random access. The first RACH procedure may be a legacy RACH procedure. The second RACH procedure may be an enhanced RACH (eRACH) procedure. The WTRU may determine whether to select the first RACH procedure or the second RACH procedure based at least on a type of uplink data to be transmitted. When the second RACH procedure is selected, the WTRU may determine at least one physical random access channel (PRACH) resource associated with the second RACH procedure. The WTRU may determine a preamble sequence associated with the second RACH procedure. The WTRU may determine a data resource for the uplink data. The WTRU may send a RACH transmission that includes the preamble sequence and the uplink data............... Fig. 1-5. Abstract.
(n)	Ko et al. (US 20220167427 A1)- The present disclosure provides a method for receiving a physical downlink shared channel (PDSCH) by a terminal in a wireless communication system. Specifically, the method may comprise: transmitting a physical random access channel (PRACH); monitoring a downlink control channel (DCI) for scheduling a PDSCH related to the PRACH; and receiving the PDSCH on the basis of the DCI, wherein the DCI is detected on the basis of a radio network temporary identifier (RNTI)............... Fig. 1-5. Abstract.
(o)	Y. Liang, X. Li, J. Zhang and Z. Ding, "Non-Orthogonal Random Access for 5G Networks," in IEEE Transactions on Wireless Communications, vol. 16, no. 7, pp. 4817-4831, July 2017, doi: 10.1109/TWC.2017.2703168.
(p)	T. P. C. De Andrade, C. A. Astudillo, L. R. Sekijima and N. L. S. Da Fonseca, "The Random Access Procedure in Long Term Evolution Networks for the Internet of Things," in IEEE Communications Magazine, vol. 55, no. 3, pp. 124-131, March 2017, doi: 10.1109/MCOM.2017.1600555CM.
(q)	C. A. Astudillo, T. P. C. de Andrade and N. L. S. da Fonseca, "Allocation of control resources with preamble priority awareness for human and machine type communications in LTE-Advanced networks," 2017 IEEE International Conference on Communications (ICC), 2017, pp. 1-6, doi: 10.1109/ICC.2017.7997136.
(r)	E. Soltanmohammadi, K. Ghavami and M. Naraghi-Pour, "A Survey of Traffic Issues in Machine-to-Machine Communications Over LTE," in IEEE Internet of Things Journal, vol. 3, no. 6, pp. 865-884, Dec. 2016, doi: 10.1109/JIOT.2016.2533541.
(s)	M. Wang et al., "The Evolution of LTE Physical Layer Control Channels," in IEEE Communications Surveys & Tutorials, vol. 18, no. 2, pp. 1336-1354, Secondquarter 2016, doi: 10.1109/COMST.2015.2510371.
(t)	G. C. Madueño, J. J. Nielsen, D. M. Kim, N. K. Pratas, Č. Stefanović and P. Popovski, "Assessment of LTE Wireless Access for Monitoring of Energy Distribution in the Smart Grid," in IEEE Journal on Selected Areas in Communications, vol. 34, no. 3, pp. 675-688, March 2016, doi: 10.1109/JSAC.2016.2525639.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR MEHRMANESH can be reached on 5712703351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OO/
Examiner, Art Unit 4163


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472